DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of October 7, 2021, Applicant, on February 7, 2022, amended claims 1, 5-8, 16, & 18-20, canceled claim 2, and added claim 24. Claims 3, 15, & 17 were previously canceled. Claims 1, 4-14, 16, & 18-24 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 


Response to Arguments - 35 USC 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims to not recite a mental process because testing cannot be performed mentally since it is not possible to mentally send solutions to a business, the claimed activities are physical activities involving sending solutions for computer environments to a company, testing the solutions by implementing actions on a computer environment, and receiving results of the test, and a human mind cannot implement these actions on a computer environment. Examiner respectfully disagrees.	
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under prong 1 of Step 2A, the claims (claim 1, and similarly claims 4-14, 16, & 18-24) recite “receiving … computer environment solutions to computer environment issues from local solution control centers for respective companies, the environment solutions generated at respective local solution control centers from computer environmental data received from  … being operated by a respective company, wherein the computer environment solutions are converted to anonymous computer environment solutions; receiving … the computer environmental data from the respective companies, wherein the computer environment data is converted to anonymous computer environmental data; applying … logic to the anonymous computer environment solutions for the computer environment solutions to generate a first set 
	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving environmental solutions from centers of companies from anonymized environmental data, receiving anonymized environmental data, applying first and second logic to the anonymized environmental data to generate first and second solutions including actions to resolve environment issues, including a receiving results of implementing the solution, a human using judgement and performing evaluations comparing the solutions to test, implement, and select one of the solutions, and a human sending the selected solution to a company mentally or manually with pen and paper.
While claim 1, and similarly claim 16, has been amended to indicate that the “environment solutions” are “computer environment solutions,” these “computer environment solutions” that are received, sent, transmitted, and tested, pursuant to the broadest reasonable interpretation, can merely include a human receiving, sending, transmitting, and testing abstract information describing the computer environment solution. Receiving, sending, transmitting, and testing information describing the computer environment solution, as claimed, recite abstract limitations since, under the broadest reasonable interpretation, receiving, transmitting, or sending of the solution to a company is a mental processes because receiving, transmitting, and sending a solution can be performed mentally by humans observing the solution, providing a selected solution to a company verbally or using a pen and paper, and a human from the company observing the solution by reading the solution from a pen and paper. Furthermore, under the broadest reasonable interpretation, testing the solution may be performed by a person at the company mentally performing actions of evaluating and using judgement prescribed by the action of a selected solution, e.g. – such a solution testing mentally may include a human deciding to assign resources to address customer requests when a human mentally judges that a number of requests exceed a threshold. 
Moreover, if the recited sending and testing of the solution are physical actions of a person, as apparently alleged by Applicant, these physical action of a person would recite a certain method of organizing human activity, and thus, an abstract idea, because they manage personal human behavior of persons by providing instructions for the company and persons to follow.
Accordingly, the claims are directed to mental processes, and thus, the claims are directed to an 

In the interest of completeness and compact prosecution, under prong 2 of Step 2A and 2B, the only additional elements beyond the abstract idea in claim 16, and similarly claim 1, and 20, include “[a] non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for,” “including computing devices operated,” and “machine learning logic”; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment applying machine learning.
Implementing the referenced limitations reciting an abstract mental process using the recited generic computer components, like computer-readable medium containing instructions executed by a computer, is not a technical improvement nor otherwise sufficient to amount to significantly more than an abstract idea because it is nothing more than adding the requirement to “apply” the abstract idea using a generic computer component. Moreover, like the claims at issue in Electric Power Group, rather than focusing on an improvement in computers or another technology, the claims merely recites abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

As understood by Examiner Applicant argues that Di Pietro does fails to disclose "testing, by the computing device, the first set of solutions and the second set of solutions to determine comparable solutions" and "selecting, by the computing device, one of the first set of solutions and the second set of solutions from the comparable solutions based on the results of  the testing" because the deployment of the machine learning model described in Di Pietro cannot correspond to both the first and second sets solutions being tested and to the "comparable solutions" determined by the testing. Examiner respectfully disagrees.
Contrary to Applicant’s assertion, the deployed model is not interpreted to be both the first and second sets of solutions of the comparable solutions determined by the testing. As detailed below, Di Pietro discloses a set of multiple machine learning models (i.e. first and second sets of solutions) from which the system in Di Pietro selects one or more models to deploy based on the performance and computational expense and simplicity of each model (i.e. testing to determine comparable solutions), and it is the multiple models in the set of models that are evaluated based on performance and computational cost that Examiner interprets as the claimed first and second sets solutions being tested and "comparable solutions" determined by the testing.
More specifically, Di Pietro discloses architecture 400 for selecting a machine learning (ML) model for local deployment to a network includes one or more ML model(s) 406 (i.e. first and second sets of solutions) executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network (i.e. solutions), a model selection engine (MSE) 412,  a set of ML-based models 416 (i.e. first and second sets of solutions) generated by training engine 414 of the cloud service 302. [0066], [0069]. In the architecture 400, the model selection engine MSE 412 selects one of the ML-based models 416 (i.e. comparable solutions first and second sets of solutions) on cloud service 302 for deployment to the on-premise network 302 based on the performance (i.e. testing) output from the model performance monitor (MPM) 408 and a platform performance monitor (PPM) 410, wherein if the performance of a ML model 406 (i.e. a first set of solutions) does not meet one or more performance requirements (i.e. testing a first set of solutions) of the local network, MSE 412 may select a replacement model from among ML models 416 (i.e. testing a second set of solutions) and deploy the selected ML model to the local network. [0079], fig. 4.
In a specific example implementation, the model selection engine (MSE) 412 MSE 412 can start off with the most expensive available ML model or a default ML model among the ML models 416 (i.e. testing first and second set of solutions), deploy it to local service 302a, and then check the output of PPM 410 and/or MPM 408 in order to verify its performance impact (i.e. testing the first and second sets of solution to determine comparable solutions). [0084]. The MSE 412 can react to the performance model 406 by, for example, if the resource consumption of the ML model 406 is too high (i.e. testing a first set of solutions), MSE 412 can disable some features of the ML model 406 or replace the model 406 on local service 302a to a simpler ML model 416 (i.e. testing a second set of solutions to determine comparable solutions). [0085]-[0088]. The MSE 412 may automatically switch from one model to another (e.g., by replacing a model 406 with one of models 416), evaluate the performance of the selected model 416 (i.e. testing a second set of solutions to determine comparable solutions) and, if required, perform the selection again. [0089].
That is, by Di Pietro disclosing, staring with the most computationally expensive (i.e. testing) ML model among the set of models (i.e. a first and second set of solutions to determine comparable solutions), evaluating the performance (i.e. testing) of each ML model among the set of ML models (i.e. first and second set of solutions) to verify if they meet performance requirements (i.e. testing), and replacing (i.e. selecting the selected ML model with a simpler (i.e. testing) ML model among the ML models (i.e. first and second set of solutions) when performance of the selected ML model does not meet performance requirements (i.e. testing), contrary to Applicant’s assertions, Di Pietro discloses “testing, by the computing device, the first set of solutions and the second set of solutions to determine comparable solutions" and "selecting, by the computing device, one of the first set of solutions and the second set of solutions from the comparable solutions based on the results of  the testing,” as claimed. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-14, 21, & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the environment solutions." There is insufficient antecedent basis for this limitation in the claim.
Claims 4-14, 21, & 22 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 4-14, 21, & 22 are rejected for the reasons set forth above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-14, 16, & 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 4-14, 16, & 18-24) recite “receiving … computer environment solutions to computer environment issues from local solution control centers for respective companies, the environment solutions generated at respective local solution control centers from computer environmental data received from  … being operated by a respective company, wherein the computer environment solutions are converted to anonymous computer environment solutions; receiving … the computer environmental data from the respective companies, wherein the computer environment data is converted to anonymous computer environmental data; applying … logic to the anonymous computer environment solutions for the computer environment solutions to generate a first set of solutions including first actions to resolve the computer environment issues; applying … second … logic to the anonymous computer environmental data to generate a second set of solutions including second actions to resolve the computer environment issues; testing … the first set of solutions and the second set of solutions  to determine comparable solutions, the comparable solutions comprising a first solution from the first set of solutions and a second solution from the second set of solutions, the second solution being generated by … logic using the anonymous computer environmental data, the first solution being based on a solution generated by computer environmental data, the testing comprising sending … the first set of solutions and the second set of solutions to one or more respective companies for testing, and receiving … results from the one or more respective companies based on success of implementation of the first actions of the first set of solutions and the second actions of the second set of solutions on a respective computer environment; selecting … one of the first set of solutions and the second set of solutions from the comparable solutions based on the results of the testing; and sending … the selected one of the first set of solutions and the second set of solutions to one or more respective companies.” Claims 1, 4-14, 16, & 18-24, in view of the claim limitations, are directed to the abstract idea of receiving environmental solutions from centers of companies from anonymized environmental data, receiving 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving environmental solutions from centers of companies from anonymized environmental data, receiving anonymized environmental data, applying first and second logic to the anonymized environmental data to generate first and second solutions including actions to resolve environment issues, testing the solutions, selecting a solution based on the testing, and sending the selected solution to the companies could all be reasonably interpreted as a human making observations of data regarding the solutions and anonymized data, a human using judgement and performing an evaluations to apply first and second logic and generate first and second solutions, a human using judgement and performing an evaluations comparing the solutions to test and select one of the solutions, and a human sending the selected solution to a company mentally or manually with pen and paper; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. With respect the remaining claims, the claims recite the additional elements beyond the recited abstract idea of “by a computing device,” “from multiple computer environments including computing devices being operated,”  and “machine learning logic” in claim 1,”[a] non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for,” “from multiple computer environments including computing devices being operated,” and “machine learning logic” in claim 16, “[a]n apparatus comprising: one or more computer processors; and a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be configured for,” “including computing devices being operated,” and “machine learning logic” in claim 20, and “computing devices … including platform-as-a-service, infrastructure-as-a-service, private cloud, or public cloud” in claims 22 and 23; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Di Pietro (US 20190370218 A1) at [0010], [0031] and Applicant’s specification at [0050]-[0054]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the “receiving” and “sending” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1, 4-14, 16, & 18-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-14, 16, 18-21, & 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Pietro, et al. (US 20190370218 A1), hereinafter Di Pietro.
Regarding claim 1, Di Pietro discloses a method comprising ([0031], claim 1): 
receiving, by a computing device, computer environment solutions to computer environment issues from local solution control centers for respective companies, the environment solutions generated at respective local solution control centers from computer environmental data received from multiple computer environments including computing devices being operated by a respective company, wherein the computer environment solutions are converted to anonymous computer environment solutions ([0045]-[0046], cloud service 302 includes a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 (i.e. converted to anonymous environment solutions) from network data collection platform 304, maps and normalizes the received data into a unified data model for further processing by cloud service 302, and cloud service 302 includes a machine learning (ML)-based analyzer 312 that analyzes the mapped and normalized data to understand the dynamics of the monitored computer network, predict behaviors and user experiences, and identify remediate potential computer network issues before they happen (i.e. receiving the trained ML to identify monitored network, behaviors and user experiences, and remediate potential network issues before they happen – receiving environment solutions to environment issues), [0084]-[0089],  fig. 4, MSE 412 selects one of machine learning-based models 416 on cloud service 302 for deployment to the on-premise network based on the ML model not exceeding resource requirements and a lower computational requirements (i.e. receiving the trained ML that does not exceed resource requirement with lower  computational requirements – receiving a solution to environment issues), [0055], wherein the large datasets of ; 
receiving, by the computing device, the computer environmental data from the respective companies, wherein the computer environment data is converted to anonymous computer environmental data ([0044], wherein network data collection platform 304 receives data feeds that convey collected data 334 from the devices of branch office 306 and campus 308 (i.e. receiving environmental data from respective companies), wherein data feeds may comprise management information bases (MIBS), JSON, NetFlow/IPFIX records, logs reporting e.g., Wi-Fi roaming, join and authentication, routing, QoS, PHY/MAC counters, links/node failures, and other network telemetry data, wherein network data collection platform may also anonymize 304 (i.e. converted to anonymous environment data) collected data 334 before providing the anonymized data 336 to cloud service 302); 
applying, by the computing device, first machine learning logic to the anonymous computer environment solutions for the computer environment solutions to generate a first set of solutions including first actions to resolve the computer environment issues ([0102], at step 505, and continues to step 510, where the network assurance service may use a first machine-learning based model that is locally deployed to the network, to assess a set of input features comprising measurements from the network, [0045]-[0046], [0055], the tailored machine learning model is used to understand the dynamics of the monitored network, predict behaviors and user experiences, and identify remediate potential network issues before they happen (i.e. first actions to resolve the environment issues), [0064], the network assurance service uses a first machine-learning based model that is locally deployed to a network to assess a set of input features comprising measurements from the network (i.e. first actions to resolve the environment issues), [0066], [0069], [0079], [0084]-[0089],  fig. 4, architecture 400 for selecting a machine learning model for local deployment to a network includes one or more machine learning model(s) 406 executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network, a set of machine learning-based models 416 generated by training engine 414 of the cloud service 302, wherein MSE 412 may select one of machine learning-based models 416 on cloud service 302 for deployment to the on-premise network based on the ML model not exceeding resource requirements and a lower computational (and performance) (i.e. first actions to resolve the environment issues)); 
applying, by the computing device, second machine learning logic to the anonymous computer environmental data to generate a second set of solutions including second actions to resolve the computer environment issues ([0105]-[0106], the network assurance service may select a second machine learning-based model for deployment to the network, [0045]-[0046], [0055], the tailored machine learning model is used to understand the dynamics of the monitored network, predict behaviors and user experiences, and identify remediate potential network issues before they happen (i.e. second actions to resolve the environment issues), [0064], the network assurance service uses a first machine-learning based model that is locally deployed to a network to assess a set of input features comprising measurements from the network (i.e. second actions to resolve ; 
testing, by the computing device, the first set of solutions and the second set of solutions to determine comparable solutions, the comparable solutions comprising a first solution from the first set of solutions and a second solution from the second set of solutions ([0066], [0069], [0079], fig. 4, architecture 400 for selecting a machine learning model for local deployment to a network includes one or more machine learning model(s) 406 executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network, a set of machine learning-based models 416 generated by training engine 414 of the cloud service 302, wherein MSE 412 may select one of machine learning-based models 416 on cloud service 302 for deployment to the on-premise network 302a (i.e. comparable solutions comprising a first solution from the first set of solutions and a second solution from the second set of solutions)), the second solution being generated by the second machine learning logic using the anonymous computer environmental data ([0044]-[0046], to identify and remediate potential network issues before they happen, the cloud service 302 includes a machine learning (ML)-based analyzer 312 that analyzes the mapped and normalized data from extracted from extract certain data features from the anonymized data 336 (i.e. using the anonymous computer environmental data)), the first solution being based on a solution generated by computer environmental data ([0045]-[0046], [0064], [0055], the tailored machine learning model is used to assess a set of input features comprising measurements from the network, understand the dynamics of the monitored network, predict behaviors and user experiences, and identify remediate potential network issues before they happen (i.e. based on  a solution from environment issues)), 
the testing comprising sending, by the computing device, the first set of solutions and the second set of solutions to one or more respective companies for testing ([0066], [0069], [0079], fig. 4, architecture 400 for selecting the machine learning model for local deployment to a network (i.e. sending the solutions from the cloud to the on-premise network) includes selecting the one of machine learning-based models 416 on cloud service 302 for deployment to the on-premise network 302a (i.e. sending the solutions from the cloud to the on-premise network)), and receiving, by the computing device, results from the one or more respective companies based on success of implementation of the first actions of the first set of solutions and the second actions of the second set of solutions on a respective computer environment ([0084]-[0089], MSE 412 can start off with the most expensive available or a default model 416 from cloud service 302, deploy it to local service 302a as 406, and react to the scores provided/output by MPM 408 and/or PPM 410 (i.e. receiving results) as follows: employ a policy-based approach that specifies the acceptable level(s) of resource consumption for a given model performance score from MPM 408 (i.e. receiving results of success), wherein when a resource threshold is exceeded, a lower computational (and performance) model 416 for deployment to local service 302a is selected as a replacement; if the output of PPM 408 shows that too many resources are being consumed by a model 406, then MSE 412 disable some optional input features of the model 406, then, if the resource consumption is still too high  (i.e. receiving results of success if consumption is not too high), MSE 412 may replace the model 406 on local service 302a to a simpler model 416; if the generated issues/insights do not meet the user expectations  (i.e. receiving results of success if generated issues insights do meet expectations),  then MSE 412 may switch the responsible model 406 for another model 416 of the same complexity or to a more complex model, wherein MSE 412 may automatically switch from one model to another (e.g., by replacing a model 406 with one of models 416), evaluate the performance of the selected model 416, and, if required (i.e. receiving results of success if performance meets expectations), perform the selection again);
selecting, by the computing device, one of the first set of solutions and the second set of solutions from the comparable solutions based on the results of the testing ([0084]-[0089], MSE 412 can start off with the most expensive available or a default model 416 from cloud service 302, ;
sending, by the computing device, the selected one of the first set of solutions and the second set of solutions to one or more respective companies ([0066], [0069], [0079], fig. 4, architecture 400 for selecting a machine learning model for local deployment to a network includes one or more machine learning model(s) 406 executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network, a set of machine learning-based models 416 generated by training engine 414 of the cloud service 302, wherein MSE 412 may select one of machine learning-based models 416 on cloud service 302 for deployment to the on-premise network 302a (i.e. sending the solution from the cloud to the on-premise network))
Regarding claim 4, Di Pietro discloses the method of claim 3 (as above), wherein the one or more respective companies implement the selected one of the first set of solutions and the second set of solutions ([0040], cloud service 302 may oversee the operations of the network of an entity (e.g., a company, etc.) (i.e. one or more companies) that includes any number of local networks, and [0066], [0079], architecture 400 for selecting a machine learning model for local deployment to a network 404 includes model selection engine (MSE) 412, which is configured to select a machine learning-based model for execution by local service 302a (i.e. companies implement the selected first or second solution), based on the outputs of MPM 408 and/or PPM .
Regarding claim 5, Di Pietro discloses the method of claim 1 (as above), wherein the selected one of the first set of solutions and the second set of solutions is  a computer environment solution for a computer environment being run by a respective company ([0040], cloud service 302 may oversee the operations of the network of an entity (e.g., a company, etc.) (i.e. environment solution for an environment being run by a respective company) that includes any number of local networks, and [0066], [0079], architecture 400 for selecting a machine learning model for local deployment to a network 404 includes model selection engine (MSE) 412, which is configured to select a machine learning-based model for execution by local service 302a (i.e. environment solution for an environment being run by a respective company), based on the outputs of MPM 408 and/or PPM 410, [0084]-[0089], MSE 412 can start off with the most expensive available or a default model 416 from cloud service 302, deploy it to local service 302a as 406 (i.e. environment solution for an environment being run by a respective company), and MSE 412 may automatically switch from one model to another (e.g., by replacing a model 406 with one of models 416), evaluate the performance of the selected model 416 and, if required, perform the selection again).
Regarding claim 6, Di Pietro discloses the method of claim 1 (as above), wherein the selected one of the first set of solutions and the second set of solutions is used to alter a process solution for a process being executed by a computer environment being run by a respective company ([0054], based on the predictions by the machine learning analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via input 318, controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.)), [0046], wherein the machine learning (ML)-based analyzer 312 comprises a power machine learning-based engine .
Regarding claim 7, Di Pietro discloses the method of claim 1 (as above), wherein the local control centers apply third machine learning logic to generate the computer environment solutions ([0046], [0066], [0069], [0079], fig. 4, architecture 400 for selecting a machine learning model for local deployment to a local network 404 includes one or more machine learning model(s) 406 executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network, model selection engine (MSE) 412 of the on-premise ML based analyzer 312a, wherein the ML based analyzer includes any number of ML models, which is configured to select one of machine learning-based models 416 (i.e. apply a third) on cloud service 302 for deployment/execution by local service 302a/to the on-premise network (i.e. local process control centers apply), based on the outputs of MPM 408 and/or PPM 410, [0084]-[0089], MSE 412 of the on-premise ML based analyzer 312a can start off with the most expensive available or a default .
Regarding claim 8, Di Pietro discloses the method of claim 1 (as above), wherein local process control centers apply third machine learning logic to generate process solutions  ([0046], [0066], [0069], [0079], fig. 4, architecture 400 for selecting a machine learning model for local deployment to a local network 404 includes one or more machine learning model(s) 406 executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network, model selection engine (MSE) 412 of the on-premise ML based analyzer 312a (i.e. local process control centers apply), wherein the ML based analyzer includes any number of ML models, which is configured to select one of machine learning-based models 416 (i.e. local process control centers apply a third) on cloud service 302 for deployment/execution by local service 302a/to the on-premise network (i.e. local process control centers apply) based on the outputs of MPM 408 and/or PPM 410, [0084]-[0089], MSE 412 of the on-premise ML based analyzer 312a can start off with the most expensive available or a default model 416 from cloud service 302, deploy it to local service 302a as 406 (i.e. local process control centers apply), and MSE 412 of the on-premise ML based analyzer 312a may automatically switch from one model to another (e.g., by replacing a model 406 with one of models 416), evaluate the performance of the selected model 416 and, if required, select again another model 416  (i.e. apply a third)) for processes being run on the computer environments for the respective companies ([0040], cloud service 302 may oversee the operations of the network of an entity (e.g., a company, etc.) that includes any number of local networks (i.e. run on environments for the respective company)).
Regarding claim 9, Di Pietro discloses the method of claim 8 (as above), wherein the local process control centers apply the one of the first set of solutions and the second set of solutions to alter the process solutions  ([0054], based on the predictions by the machine learning analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an .
Regarding claim 10, Di Pietro discloses the method of claim 1 (as above), further comprising: receiving, by the computing device, process solutions from local process control centers for respective companies, the process solutions generated from process data received from multiple environments being operated by a respective company, wherein the process solutions are converted to anonymous process solutions ([0045]-[0046], cloud service 302 includes a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 (i.e. converted to anonymous process solutions) from network data collection platform 304, maps and normalizes ; 
receiving, by the computing device, the process solutions from the respective companies, wherein the process data is converted to anonymous process data ([0044], wherein network data collection platform 304 receives data feeds that convey collected data 334 from the devices of branch office 306 and campus 308 (i.e. receiving process data from respective companies), wherein data feeds may comprise management information bases (MIBS), JSON, NetFlow/IPFIX records, logs reporting e.g., Wi-Fi roaming, join and authentication, routing, QoS, PHY/MAC counters, links/node failures, and other network telemetry data, wherein network data collection platform may also anonymize 304 (i.e. converted to anonymous process data) collected data 334 before providing the anonymized data 336 to cloud service 302);
applying, by the computing device, first machine learning logic to the anonymous process solutions for the solutions to generate a third set of solutions  ([0102], at step 505, and continues to step 510, where the network assurance service may use a first machine-learning based model that is locally deployed to the network, to assess a set of input features comprising measurements ;
applying, by the computing device, second machine learning logic to the anonymous process data to generate a fourth set of solutions ([0105]-[0106], the network assurance service may select a second machine learning-based model for deployment to the network, [0064], the service selects a second machine learning-based model for deployment to the network, based on the one or more performance requirements associated with the network and on the set of input features of the first machine learning-based model, [0066], [0069], [0079], fig. 4, architecture 400 for selecting a machine learning model for local deployment to a network includes one or more machine learning model(s) 406 executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network, a set of machine learning-based models 416 generated by training engine 414 of the cloud service 302, wherein MSE 412 may select one of machine learning-based models 416 on cloud service 302 for deployment to the on-premise network); 
testing, by the computing device, the third set of solutions and the fourth set of solutions for comparable solutions; and 
selecting, by the computing device, one of the third set of solutions and the fourth set of solutions based on the testing ([0084]-[0089], MSE 412 can start off with the most expensive available or a default model 416 from cloud service 302, deploy it to local service 302a as 406, and react to the scores provided by MPM 408 and/or PPM 410 as follows: employ a policy-based approach that specifies the acceptable level(s) of resource consumption for a given model performance score from MPM 408, wherein when a resource threshold is exceeded, a lower .
Regarding claim 11, Di Pietro discloses the method of claim 1 (as above), further comprising: sending, by the computing device, the selected one of the third set of solutions and the fourth set of solutions to one or more respective companies  ([0066], [0069], [0079], fig. 4, architecture 400 for selecting a machine learning model for local deployment to a network includes one or more machine learning model(s) 406 executed by local service 302a on-premise to assess the measurements/telemetry data 334 of the local network, a set of machine learning-based models 416 generated by training engine 414 of the cloud service 302, wherein MSE 412 may select one of machine learning-based models 416 on cloud service 302 for deployment to the on-premise network 302a (i.e. sending the solution from the cloud to the on-premise network)).
Regarding claim 12, Di Pietro discloses the method of claim 11 (as above), wherein the one or more respective companies implement the selected one of the third set of solutions and the fourth set of solutions  ([0040], cloud service 302 may oversee the operations of the network of an entity (e.g., a company, etc.) (i.e. one or more companies) that includes any number of local networks, and [0066], [0079], architecture 400 for selecting a machine learning model for local deployment to a network 404 includes model selection engine (MSE) 412, which is configured to select a machine learning-based model for execution by local service 302a (i.e. companies implement the selected third or fourth solution), based on the outputs of MPM 408 and/or PPM 410, [0084]-[0089], MSE 412 can start off with the most expensive available or a default model 416 from cloud service 302, deploy it to local service 302a as 406 (i.e. companies implement the selected .
Regarding claim 13, Di Pietro discloses the method of claim 1 (as above), wherein the one of the first set of solutions and the second set of solutions is used to self-repair an environment being operated at a respective company based on company specific requirements ([0054], based on the predictions by the machine learning analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via input 318, controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.), [0046]-[0050], wherein the machine learning (ML)-based analyzer 312 comprises a power machine learning-based engine to analyze the mapped and normalized data from data mapper and normalizer 314, wherein the analyzer 312 understands the dynamics of the monitored network, predicts behaviors and user experiences, and identifies and remediates potential network issues before they happen, wherein from this, Machine learning-based analyzer 312 can detect potential network issues before they happen, identify the major root cause of this predicted condition, thus allowing cloud service 302 to remedy the situation before it occurs, such as signal to a particular type of endpoint node in branch office 306 or campus 308 (e.g., an iPhone, an IoT healthcare device, etc.) that better QoS will be achieved if the device switches to a different AP 320 or 328).
Regarding claim 14, Di Pietro discloses the method of claim 1 (as above), wherein the one of the first set of solutions and the second set of solutions is used to self-repair a process being operated on an environment at a respective company based on company specific requirements ([0054], based on the predictions by the machine learning analyzer 312, the evaluation of any predefined health status rules by cloud service 302, and/or input from an administrator or other user via input 318, controller 316 may instruct an endpoint client device, networking device in branch office 306 or campus 308, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.), [0046]-[0050], such as signal to a particular type of endpoint node in branch office 306 or campus 308 (e.g., an iPhone, an IoT healthcare device, etc.) that better QoS will be achieved if the device switches to a different AP 320 or 328).
Regarding claims 16, 18, & 19, these claims are substantially similar to claims 1, 5, 6, respectively, and are, therefore, rejected on the same basis as claims 1, 5, 6. While claims 16, 18, 19 are directed toward a non-transitory computer-readable storage medium containing instructions executed controlling a computer system, Di Pietro discloses a computer-readable storage medium as claimed. [0031], [0110].
Regarding claim 20, this claim is substantially similar to claim 1, and is therefore, rejected on the same basis as claim 1. While claim 20 is directed toward an apparatus comprising computer processors and a non-transitory computer-readable storage medium comprising instructions executed controlling the computer processors, Di Pietro discloses a computer-readable storage medium as claimed. [0031], [0110].
Regarding claim 21, Di Pietro discloses the method of claim 1 (as above), wherein the results include rate of success ([0038], [0070], [0105], the performance of a machine learning model can be evaluated and selected based on the number of true positives, false positives, true negatives, false negatives, precision, which is the ratio of true positives to the sum of all true and false positives, and recall, which is the ratio of true positives and false negatives, [0084]-[0089], MSE 412 can start off with model 416 from cloud service 302, deploy it to local service 302a as 406, and react to the scores provided/output by MPM 408 and/or PPM 410 (i.e. receiving results) as follows: employ a policy-based approach that specifies the acceptable level(s) of resource consumption for a given model performance score from MPM 408 (i.e. receiving results of success), 
Regarding claim 24, Di Pietro discloses the method of claim 1 (as above), wherein the selecting of one of the first set of solutions and the second set of solutions from the comparable solutions is based on the rate of success ([0038], [0070], [0105], the performance of a machine learning models can be evaluated and the ML models are selected (i.e. selecting of one of the first set of solutions and the second set of solutions) based on the performance including number of true positives, false positives, true negatives, false negatives, precision, which is the ratio of true positives to the sum of all true and false positives, and recall, which is the ratio of true positives and false negatives (i.e. based on rate of success), [0084]-[0089], MSE 412 can start off with ML model 416 from cloud service 302, deploy the ML model to local service 302a as 406, and react to the scores provided/output by MPM 408 and/or PPM 410 as follows: employ a policy-based approach that specifies the acceptable level(s) of resource consumption for a given ML model performance score from MPM 408 (i.e. based on rate of success), wherein when a resource threshold is exceeded, a lower computational and performance (i.e. based on rate of success), and another ML model 416 for deployment to local service 302a is selected as a replacement, wherein MSE 412 may automatically switch from one ML model to another by replacing a model 406 with one of models 416 (i.e. selecting of one of the first set of solutions and the second set of solutions), and evaluate and perform the selection again).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pietro, et al. (US 20190370218 A1), hereinafter Di Pietro, in view of Ahad (US 20160350173 A1), hereinafter Ahad.
Regarding claim 22, Di Pietro discloses the method of claim 1 (as above). Further, while Di Pietro discloses wherein the computing devices operate models ([0063], [0067], [0106], the service can replace the model executed locally on the local network as part of a network assurance service for the local network, wherein local service 302a may be implemented on one or more devices of the local network, allowing service 302a to assess the collected telemetry data 334 locally/on-premesis (i.e. computing devices operating in a local model)) and discusses computing devices that include a cloud environment ([0022]), Di Pietro does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Ahad.
Ahad teaches wherein the computing devices operate models including platform-as-a-service, infrastructure-as-a-service, private cloud, or public cloud ([0044], [0049]-[0050], [0195], [0196]-[0197], fig. 1, services provided by cloud infrastructure system 100 may be provided under a public cloud or a private cloud, and the services may include platform as a Service (PaaS) or infrastructure as a Service (IaaS), [0065], [0072], [0070], [0090], [0132], [0155], [0070] anomaly detection and resolution system (ADRS) 320 of an autonomic system component (ASC) 318 monitors and takes action to resolve anomalies in services performed in cloud infrastructure system 100, wherein a log reservoir and analytics system (LRAS) 326 collects log and metric streams from all the components in the cloud infrastructure system 100 predicts future failures, detects anomalies, and predicts future anomalies unsupervised machine learning techniques).

Regarding claim 23, Di Pietro discloses non-transitory computer-readable storage medium of claim 16 (as above). Additionally, Di Pietro discloses wherein the results include rate of success ([0038], [0070], [0105], the performance of a machine learning model can be evaluated and selected based on the number of true positives, false positives, true negatives, false negatives, precision, which is the ratio of true positives to the sum of all true and false positives, and recall, which is the ratio of true positives and false negatives, [0084]-[0089], MSE 412 can start off with model 416 from cloud service 302, deploy it to local service 302a as 406, and react to the scores provided/output by MPM 408 and/or PPM 410 (i.e. receiving results) as follows: employ a policy-based approach that specifies the acceptable level(s) of resource consumption for a given model performance score from MPM 408 (i.e. receiving results of success), wherein when a resource threshold is exceeded, a lower computational (and performance) model 416 for deployment to local service 302a is selected as a replacement, wherein MSE 412 may automatically switch from one model to another (e.g., by replacing a model 406 with one of models 416), evaluate the performance of the selected model 416, and, if required (i.e. receiving results of success if performance meets expectations), perform the selection again).
wherein the computing devices operate models ([0063], [0067], [0106], the service can replace the model executed locally on the local network as part of a network assurance service for the local network, wherein local service 302a may be implemented on one or more devices of the local network, allowing service 302a to assess the collected telemetry data 334 locally/on-premesis (i.e. computing devices operating in a local model)) and discusses computing devices that include a cloud environment ([0022]), Di Pietro does not expressly disclose the remaining elements of the following limitations, which however, are taught by further teachings in Ahad.
Ahad teaches wherein the computing devices operate models including platform-as-a-service, infrastructure-as-a-service, private cloud, or public cloud ([0044], [0049]-[0050], [0195], [0196]-[0197], fig. 1, services provided by cloud infrastructure system 100 may be provided under a public cloud or a private cloud, and the services may include platform as a Service (PaaS) or infrastructure as a Service (IaaS), [0065], [0072], [0070], [0090], [0132], [0155], [0070] anomaly detection and resolution system (ADRS) 320 of an autonomic system component (ASC) 318 monitors and takes action to resolve anomalies in services performed in cloud infrastructure system 100, wherein a log reservoir and analytics system (LRAS) 326 collects log and metric streams from all the components in the cloud infrastructure system 100 predicts future failures, detects anomalies, and predicts future anomalies unsupervised machine learning techniques).
Di Pietro and Ahad are analogous fields of invention because both address the problem of monitoring performance of a computing environment to predict and address issues with the computing environment. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Di Pietro the ability for the computing devices to operate models including platform-as-a-service, infrastructure-as-a-service, private cloud, or public cloud as taught by Ahad since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the computing devices  operating models including platform-as-a-service, infrastructure-as-a-service, private cloud, or public cloud . Further, it would 

	

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Mathew, et al. (US 20180025287 A1) disclosing selecting one of a plurality of prediction models for application as being a closest matching prediction model; and
Gao, Machine Learning Applications for Data Center Optimization (2014), available at storage.googleapis.com/pub-tools-public-publication-data/pdf/42542.pdf, disclosing machine learning leveraging sensor data to model data centers performance, improve energy efficiency, and optimize operations of data centers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner




/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623